Citation Nr: 1340041	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  03-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar spine degenerative disc disease.

2.  Entitlement to service connection for right testicle removal residuals.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel




INTRODUCTION

The appellant served on active duty from March 1978 to June 1978, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The appellant testified at an April 2008 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

An April 2005 Board decision denied service connection for right testicle removal and declined to reopen the issues of entitlement to service connection for cervical and lumbar spine degenerative disc disease and for  right foot injury residuals.  Consequent to an November 2006 Joint Motion for Remand (Joint Motion) from the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board.  The appellant's appeal was remanded by the Board in June 2008, December 2010, July 2012, and March 2013 so that additional private treatment records could be obtained and medical nexus opinions procured.  Review of the record now shows that there has been substantial compliance with the directives of the prior remands, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant's service treatment records do not reflect that a neck, back, or right testicle injury occurred while the appellant was serving in an active duty or active duty for training (ACDUTRA) capacity.

2.  The evidence of record does not relate the appellant's cervical spine, lumbar spine, or right testicle removal residual disabilities to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical and lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  The criteria for service connection for right testicle removal residuals have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  December 2003, September 2006, June 2008, August 2008, June 2010, and December 2010 letters satisfied the duty to notify provisions, to include notifying the claimant of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's service treatment records, VA medical treatment records, and some identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Some records from White River Hospital were previously obtained and associated with the claims file.  Most recently, however, additional records were identified and requested in March 2011, but the medical facility indicated that the authorization and consent form was outdated and that they needed an updated authorization in order to release records.  The RO contacted the appellant in August 2011 to request new VA Form 21-4142s with respect to that facility.  The appellant did not respond, so the RO was unable to obtain those records and any further attempts to do so without the appellant's cooperation are futile.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Additionally, letters sent to Drs. Webster and Fletcher were returned due to either the physician's death or an incorrect mailing address provided by the appellant; no response was received to the RO's February 2011 and/or April 2011 requests for records from Neurological Surgery Associates.

The appellant's Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, was obtained in June 2008.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in December 2002, which included a physical examination and documentation of the appellant's medical history.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the appellant's claims.  The appellant was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the appellant's disabilities' history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the Board notes the appellant advised in February 2013 correspondence, he was receiving VA treatment for the claimed disabilities.  Since the presence of current disability is not at issue, however, it is unnecessary to attempt to obtain these records.  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any errors in this regard is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23) (A).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As a threshold issue, the evidence establishes that the appellant had active duty service from March 1978 to June 1978, with additional service in the National Guard.  The appeal was remanded in March 2013 so that it could be determined whether the appellant had active duty for training service in June 1985, when he alleges he injured his spine when he fell out of the back of a truck, and in June 1983, when he alleges that he sustained torsion of his right testicle during a weekend drill.  Review of the Army National Guard Retirement Credits Record indicates that the appellant had active duty for training from July 9, 1983 to July 23, 1983, and from June 1, 1985, to June 15, 1985.  

Cervical and Lumbar Spine Disability

Review of the records indicate that his January 1978 service entrance examination showed all normal clinical findings.  The National Guard treatment records include a July 1981 service treatment record indicated that the appellant had injured his right ankle after falling into a foxhole.  A June 5, 1985 service treatment record indicated that the appellant had been in a motor vehicle accident 2 weeks prior, and was experiencing chest wall pain; no notation was made about back or neck pain or a back or neck injury.  The appellant also completed reports of medical history in January 1988, January 1992, and March 1994; each of these documents reflects his denial of recurrent back pain.

March 1992, July 1992 and August 1992 private treatment records indicated that the appellant reported having sustained a back injury at the very end of October 1991, and having reinjured his back in a motor vehicle accident at the very beginning of November 1991, with back pain since that time.  

The appellant's April 1993 SSA application indicated his assertion that he had been disabled since a October 1991 back injury at his place of employment.  A July 1993 service medical worksheet indicated that the appellant had been injured at his civilian job in July 1993.  

In his December 2000 VA Form 9, the appellant stated that he injured his back when he fell into a foxhole in June 1985, and had experienced back problems since that time.  Similarly, he reported at the December 2002 VA examination that he fell out of the back of a truck in June 1985, hurting his back and neck.

In his October 2002 claim, the appellant alleged that he injured his back and neck in a motor vehicle accident at Fort Smith, Arkansas.  In a January 2003 statement, he stated that the October 1991 motor vehicle accident was minor, and that it would not have caused his back problems.  The appellant's friend indicated in a February 2002 statement that the appellant fell off the back of a truck in 1985, and hurt his knee, but that his back was also sore.

VA outpatient treatment records beginning in August 2004 reflect continued treatment for cervical and lumbar spine symptoms.  Specifically, an August 2004 record noted the appellant's report that he was disabled due to a back injury, when he fell backward off a truck while on duty in service in 1985.

After review of the record, the Board finds that the evidence does not establish that a current cervical and lumbar spine disability is related to his military service.  Initially, the appellant's statements as to his in-service injury are not consistent and thus do not support his assertions as to nexus.  As noted above, the appellant reported in December 2000 that he injured his back when he fell into a foxhole, but alleged at the December 2002 VA examination and an August 2004 VA outpatient visit that he fell backward off a truck, and alleged in his October 2002 claim that he injured his back and neck in a motor vehicle accident at Fort Smith.  

While he did allege that each of these incidents occurred in June 1985, the appellant's service personnel and medical records tend to contradict his statements.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  The July 1981 service treatment record reflects that the foxhole incident occurred four years prior to the date the appellant alleged it had happened in his December 2000 statement.  A June 1985 service treatment record indicates that the appellant's motor vehicle accident had occurred two weeks prior, or in mid- to late May 1985; even then, the appellant did not report experiencing back or neck pain, only chest wall pain.  Further, to the extent that the appellant alleged in his December 2000 statement that he had experienced back pain since the claimed June 1985 injury, this is inconsistent with the Report of Medical History he completed in January 1988, wherein he denied recurrent back pain.  

To that end, the evidence establishes that a back injury sustained in 1991 is more likely the cause of his current cervical and lumbar spine disability.  Several 1992 private treatment records, as noted above, document the appellant being treated for a back injury that resulted from an October 1991 motor vehicle accident and/or a November 1991 work-related injury.  While the appellant stated in January 2003 that the October 1991 motor vehicle accident was minor, and would not have caused his back problems, his April 1993 SSA application specifically alleged that he had been disabled since October 1991 as a result of a back injury at his place of employment.  Either way, no mention was made in those records or in the SSA filing as to the claimed June 1985 service injury.

Finally, two opinions address the nexus between the appellant's cervical and lumbar spine disability and his military service.  The appellant's private physician stated in a July 2008 opinion letter that the injuries the appellant sustained in the lumbar and cervical spine region during the two-week National Guard annual training were the cause of much of his permanent spinal disability.  Conversely, the April 2013 VA examiner concluded that the appellant's back disability was less likely than not incurred in or caused by the appellant's claimed in-service injury, because the appellant's service treatment records did not contain evidence on which the examiner could relate the cervical and lumbar spine conditions to military service, and because there was a lack of treatment in service which weighed against the likelihood of any link to service.

While neither of these opinions addresses the evidence concerning the appellant's 1991 back injury, the Board finds that the July 2008 opinion letter is not probative as it also does not address the absence of treatment for a spinal disability while in service.  In general, lack of contemporaneous documentation of an injury or illness does not rule out the possibility that such symptomatology existed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  But in this case, the contemporaneous evidence includes the appellant's complaints of chest wall pain as documented in the June 1985 service treatment record, when he also did not complain of back or neck symptomatology at that time; it also includes the appellant's January 1988 Report of Medical History wherein he denied currently experiencing, or having a history of, recurrent back pain.  This evidence weighs against the appellant's claim, and supports the April 2013 VA opinion.

Ultimately, the Board finds that because the evidence does not establish a nexus between the appellant's military service and his back disability, the preponderance of the evidence is against his claim for service connection.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Testicle Removal Residual Disability

A June 1983 preoperative report noted that on the evening of June 27, 1983, the appellant experienced very sudden pain which was severe in nature.  A June 29, 1983 operative report noted that the appellant underwent a right orchiectomy after being admitted to a hospital with a history suggesting right testicle torsion having occurred 42-44 hours prior to admission; the right testicle was removed when no evidence of blood supply to the testicle was found.  A July 17, 1983 service treatment record noted that the appellant reported a sore scrotum, and that he had his right testicle removed two weeks prior.  

In an October 2002 statement, the appellant wrote that he injured his right testicle while on duty.  At the December 2002 VA examination, the appellant reported that he sustained torsion of the right testicle during a June 1983 National Guard weekend drill.  VA treatment records dated from August 2004 to September 2010 reflect the appellant's report of his history of testicle removal.  In a January 2011 statement, the appellant wrote that he sustained a right testicle injury in 1983 while on weekend maneuvers with the National Guard.

Here, the evidence does not relate the appellant's right testicle removal residual disability to his military service.  Personnel records establish that for the period of June 1983, the appellant was not on active duty or in ACDUTRA status.  The July 1983 service treatment record, which is dated during the two weeks of ACDUTRA documented for that year, only confirms that the onset of symptoms as well as the consequent medical procedure occurred in June 1983, during a period of non-duty status.  The record does not contain any service treatment records or other contemporaneous documentation to suggest that the injury occurred while the appellant was in duty status.  The only evidence of record to suggest that the injury occurred during a period of duty status is the aggregate statements of the appellant dated beginning in October 2002, and those are contradicted by the aforementioned service personnel records.  This inconsistency calls into question the credibility of the appellant's statements.  Coburn, 19 Vet. App. at 432.  Without evidence that the injury occurred during a period in which the appellant was in duty status, the Board finds that service connection for a right testicle removal residual disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for cervical and lumbar spine degenerative disc disease is denied.

Service connection for right testicle removal residuals is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


